DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in reply to communication filed on 06/14/2021.
	Claims 8-9 have been cancelled. 
	Claims 1-7 and 10 have been amended. 
	Claims 1-7 and 10 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1:
	Claims 1-5 are directed to a process. Claim 6 is directed to a machine. Claim 7 is directed to a machine. Claim 10 is directed to a machine.

Step 2A, Prong1:
	Claims 1-7 and 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea of accessing using an identifier associated with a set of bills comprising said bill, the bills of said set relating to goods or services offered to said user by the same provider over a certain period of time; 
	Requesting payment of at least said bill, taking into account said identifier, a payment method, and an amount written on said at least one bill without significantly more.
	The independent claims of 1, 6, 7 and 10 recite the above limitations that represent the concept of tracking a user’s purchase from a provider and process payment for these purchased goods remotely. According to the 2019 PEG this concept qualifies as fundamental economic practices or principles under the methods of organizing human activity group of abstract ideas. See MPEP 2106.04(a)(2)(II)(A).
Step 2A, Prong 2:
	This judicial exception is not integrated into a practical application because the claims satisfy the following criteria, which indicate that the claims do not integrate the abstract idea into practical application: 
	The claimed additional limitations are: 
Claim 1: 1) a terminal, 2) a communication network, 3) a billing device.
Claim 6: 1) a communication terminal, 2) a communication network, 3) a billing device 4) a processor.
Claim 7: 1) A billing device, 2) a memory, 3) processor, 4) terminal, 5) a communication network.
Claim 10: 1) a non-transitory computer-readable information medium containing program code instructions stored thereon for implementing the method … when the instructions are executed by a processor, 2) terminal, 3) a communication network, 4) a billing device. The claimed additional limitations reciting does not provide more than linking the judicial exception to a particular technology field that do not provide an integration into a practical application. See MPEP 2016.05 (h).

Step 2B:
	As for Step 2B analysis, knowing the consideration is overlapping with Step 2A, Prong 2. The Step 2B considerations have already been substantially addressed under Step 2A Prong 2, see Step 2A Prong 2 analysis above. The additional claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these additional limitations are mere instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea. See MPEP 2106.05 (f).
	 In addition, the dependent claims recite:
Claims 2, and 4 directed to limitations which serve to limit the payment steps. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but have no impact on statutory subject matter eligibility.
Claims 5 reciting more of the independent claims and “receiving, from a terminal associated with said provider, via a communication network, a message indicating that the payment of said at least one bill or of said bills of said set has been made to said provider; and updating said set of bills, distinguishing one or more bills still to be paid from said at least one bill that has or from said bills that have been paid” that do not integrate the exception into a practical application as the additional elements generally linking the use of the judicial exception of the abstract idea to particular technological environment and/or field of use. See MPEP 2106.05(h).  Further, the additional claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these additional limitations are mere instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea. See MPEP 2106.05 (f).
Claim 3 reciting more of the abstract idea that was recited in the independent claims and “accessing using said identifier or another identifier associated with said set of bills, said identifier or said other identifier being associated with said other user; and 4requesting the payment of at least one other bill of said set, different from said at least one bill, taking into account said identifier or said other identifier, a payment method associated with said at least one other bill, and an amount written on said at least one other bill” that do not integrate the exception into a practical application as the additional elements of 1) a communication network, 2) a billing device. are adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g). Further, the additional claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these additional limitations are mere instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea. See MPEP 2106.05 (f).
	Therefore, the limitations on the invention, when viewed individually and in ordered combination are directed to in-eligible subject matter.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1-7 and 10 are rejected under 35 U.S.C 103 as being unpatentable over US Pat. no. 9875469 to Chin et al. (“Chin”) in view of US Pat. No. 9990621 to Ng et al. (“Ng”).

	Regarding claims 1, 6, 7 and 10. Chin discloses a method for validating a transaction relating to an offer for a good or a service to at least one user, a bill having been generated for said offer (Chin, col. 1, lines 48-50; “a merchant device can generate a bill. The bill includes an itemized list of the goods and services, a price for each item, and an identifier of the sales transaction”), in which said method is implemented in a terminal associated with said user, wherein comprises, in a manner that is deferred with respect to said offer: 
		accessing, via a communication network, a billing device, using an identifier (see Fig. 2 snap below, col.4, Lines 24-25; “transaction identifier 204”) associated with said bill (Chin, col. 5, lines 8-11; “the representation 206 includes information on how to communicate with a merchant device, and an identifier of the transaction. For example, the representation 206 can include an encoded link to a Web site of the merchant, or encoded information on accessing a wireless network of the merchant. Using this information, and the identifier of the transaction, the customer device 102a can connect to the merchant device and retrieve details of the bill wirelessly”), 

		requesting, with the billing device, payment of at least said bill, taking into account said identifier, a payment method, and an amount written on said at least one bill (Chin, Fig. 9; “receiving by the merchant device and from a first mobile device, a first request for payment information, the first request including an identifier of a transaction of purchasing a first item and a second item 902” > “receiving, by the merchant device, payment data indicating that a payment of the first item has been received 906”)

    PNG
    media_image1.png
    429
    236
    media_image1.png
    Greyscale
Fig. 2

		Chin substantially discloses the claimed invention; however, Chin fails to explicitly disclose the “a set of bills comprising the bills of said set relating to goods or services offered to said user by the same provider over a certain period of time”. However, Ng teaches: 

		a set of bills (Ng, Fig.3; “315 a-d” see Fig. 3 partial  snap below) comprising the bills of said set relating to goods or services offered to said user by the same provider over a certain period of time (Ng, Fig. 3, “the user interface 305a shows that users 315a-d are selected to be the bill payers … the merchant application 110 to generate a split bill payment request based the information about the bill payers and their respective shares of the bill, and send the request to the payment service system 108 … include … identifiers”);

    PNG
    media_image2.png
    307
    397
    media_image2.png
    Greyscale
FIG. 3

		Therefore, it would have been obvious to one of ordinary skill in the payment services art at the time of filing to modify Chin to include a set of bills comprising the bills of said set relating to goods or services offered to said user by the same provider over a certain period of time, as taught by Ng, where this would be performed in order to make bill splitting less time consuming and burdensome for the merchants.  See Ng, col. 1, lines 34-35.  

	Regarding claim 2. The combination of Chin in view of Ng discloses the method for validating a transaction as claimed in claim 1, wherein said at least one bill is one of a plurality of bills to be paid in said set, said payment request takes into account said identifier, said payment method for some of the bills to be paid of said plurality (see claim 1 rejection supra), 
		Chin substantially discloses the claimed invention; however, Chin fails to explicitly disclose the “the cumulative amount of said certain bills, and at least one other payment method for the other bills to be paid of said plurality, and the cumulative amount of said other bills”. However, Ng teaches: the cumulative amount of said certain bills (Ng, col. 9, lines 40-41; “The itemized bill 205 lists items of order, quantities, prices and a total”), and at least one other payment method for the other bills to be paid of said plurality, and the cumulative amount of said other bills (Ng, col. 8, lines 9-13; “The user account is associated with or linked to a payment card such as a debit card, a credit card, a prepaid card, or the like. In this manner, the financial accounts of the users are pre-registered with the payment service system 108”).

		Therefore, it would have been obvious to one of ordinary skill in the payment services art at the time of filing to modify Chin to include the cumulative amount of said certain bills, and at least one other payment method for the other bills to be paid of said plurality, and the cumulative amount of said other bills, as taught by Ng, where this would be performed in order to make bill splitting less time consuming and burdensome for the merchants.  See Ng, col. 1, lines 34-35.  

	Regarding claim 3. The combination discloses the method for validating a transaction as claimed in claim 1, wherein said at least one bill is one of a plurality of bills to be paid in said set, the method comprises the following at a second terminal associated with another user sharing the payment of the bills of said set with said user: accessing the billing device, via a communication network, using said identifier or another identifier associated with said set of bills, said identifier or said other identifier being associated with said other user; and4 requesting , with the billing device, the payment of at least one other bill of said set, different from said at least one bill, taking into account said identifier or said other identifier, a payment method associated with said at least one other bill, and an amount written on said at least one other bill (Chin, Fig. 9; “receiving, by the merchant device and from a second mobile device, a second request for payment information, the second request including the identifier of the transaction as included in the first request 908”, fig. 8; “paying the second fee by the second mobile device through a second online payment transaction 810”. See claim 1 rejection supra).
		In addition, claim 3 recites operations that are no more than a predictable variation or duplication of the operations recited in claim 3, albeit with utilizing so-called “second terminal” Such features would have been an obvious product of ordinary skill in art and common sense, not innovation. That is, the claimed subject matter is no more than a predictable combination of known elements according to their established purposes. See KSR Int’l. Co. v. Teleflex, Inc., 550 U.S. 398, 418421 (2007); see also MPEP § 2144.04 VI, B.

	Regarding claim 4. Claim 4 has been analyzed and is rejected for the same rationale used to reject claim 1. Claim 4 limitations do not teach or define any new limitations beyond claim 1; therefore, claim 4 is rejected under the same rationale.
	Regarding claim 5. The combination discloses the method for validating a transaction as claimed in claim 1, wherein said set of bills being associated with an identifier of the provider which has provided the good or the service to said at least one user, comprises the following at the billing device (see claim 1 rejected supra): 
	receiving, from a terminal associated with said provider, via a communication network, a message indicating that the payment of said at least one bill or of said bills of said set has been made to said provider; and  updating said set of bills, distinguishing one or more bills still to be paid from said at least one bill that has or from said bills that have been paid (Ng, “after receiving the payment data, the merchant device provides (910) to the second mobile device updated payment information. The updated payment information includes the price of the second item and an indication that the first item has been paid for. The indication that the first item has been paid for includes a name of the first item and a price of the first item. The name and price can be represented in a crossed-out or greyed-out font”).  


Conclusion
1.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVIA SALMAN whose telephone number is (313)446-4901.  The examiner can normally be reached on Monday thru Friday; 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on (571)270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AVIA SALMAN/Examiner, Art Unit 3687                                                                                                                                                                                                        
/PETER LUDWIG/Primary Examiner, Art Unit 3687